       Case 1:18-mj-00163-SAB Document 27 Filed 07/20/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   MARIO J. TOMAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00163-SAB
12                    Plaintiff,                  JOINT MOTION TO MODIFY
                                                  CONDITION OF PROBATION
13   v.                                           PURSUANT TO 18 U.S.C. § 3563(C) AND;
14   MARIO J. TOMAS,                              ORDER

15                    Defendant.
16
17          The parties, through their respective counsel, William Taylor, Special Assistant United

18   States Attorney, counsel for plaintiff, and Matthew Lemke, Assistant Federal Defender, counsel

19   for Defendant, hereby move pursuant to 18 U.S.C. § 3563(c) to modify Defendant Mario J.

20   Tomas’ probation. Presently, Mr. Tomas’ term of probation is set to expire on February 7, 2020.

21          On February 7, 2019, the Court sentenced Mr. Tomas to serve 12 months of unsupervised

22   probation, pay a $500.00 fine, pay a $10.00 special assessment, and complete a first-time

23   offender DUI program.

24          The parties now request that Mr. Tomas’ unsupervised probation be extended to allow

25   him an additional month to complete the court ordered education program. Mr. Tomas is

26   currently enrolled in an 18 month DUI education course, provided by “The High Road Program.”

27   (ECF No. 10). Due to concerns related to the coronavirus pandemic, counsel has been informed

28   that in-person class meetings have been temporarily suspended. While Mr. Tomas continues to
       Case 1:18-mj-00163-SAB Document 27 Filed 07/20/20 Page 2 of 3


 1   participate in the program telephonically, his anticipated completion date has been delayed due
 2   to the change. Upon information and belief, defense counsel estimates that Mr. Tomas will
 3   complete the course by the end of August 2020. Accordingly, the parties ask that Mr. Tomas’
 4   term of probation be extended and set to expire on September 30, 2020. Further, the parties ask
 5   the Court to set a review hearing for September 17, 2020.
 6
 7
 8
 9
10                                               Respectfully submitted,
                                                 HEATHER E. WILLIAMS
11
                                                 Federal Defender
12
13   Date: July 10, 2020                         /s/ Matthew Lemke
                                                 MATTHEW LEMKE
14                                               Assistant Federal Defender
                                                 Attorney for Defendant
15                                               MARIO J. TOMAS

16
                                                 MCGREGOR W. SCOTT
17                                               United States Attorney

18   Date: July 10, 2020                         /s/ William Taylor
                                                 WILLIAM TAYLOR
19                                               Special Assistant United States Attorney
                                                 Attorney for Plaintiff
20
21
22
23
24
25
26
27
28


                                                     2
       Case 1:18-mj-00163-SAB Document 27 Filed 07/20/20 Page 3 of 3


 1                                                ORDER
 2            The Court hereby accepts the above stipulation and adopts its terms as the order of this
 3   Court. Mr. Tomas’ probation is thereby extended and set to expire on September 30, 2020. A
 4   review hearing is set for September 17, 2020.
 5
 6   IT IS SO ORDERED.
 7   Dated:     July 20, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
